519 F.2d 447
Shelia C. WALKER, Appellee,v.COLLEGE TOYOTA, INC., Appellant.
No. 75-1181.
United States Court of Appeals,Fourth Circuit.
Argued July 7, 1975.Decided July 18, 1975.

Robert C. Wood, III, Lynchburg, Va.  (Kenneth S. White, Edmunds, Williams, Robertson, Sackett, Baldwin & Graves, Lynchburg, Va.), for appellant.
Charles M. L. Mangum, Lynchburg, Va., for appellee.
Before CRAVEN, BUTZNER and FIELD, Circuit Judges.
PER CURIAM:


1
College Toyota, Inc., appeals from an adverse judgment in the district court holding it civilly liable for a violation of the Truth in Lending Act, 15 U.S.C. §§ 1601 et seq., and its accompanying regulations, in this case, 12 C.F.R. § 226.8(c)(8)(ii).


2
The facts in the case were stipulated, and neither party contests that the regulation, which requires disclosure of the "deferred payment price," was violated.  The sole question is whether the violation of that regulation subjects the creditor to civil liability.


3
For the reasons stated by the district court, which relied on Mourning v. Family Publications Services, Inc., 411 U.S. 356, 93 S.Ct. 1652, 36 L.Ed.2d 318 (1973), the judgment of the district court is affirmed.